Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Jeanette Sovereign
(OI File No. 2-09-40152-9),
Petitioner,
v.

The Inspector General.
Docket No. C-10-172
Decision No. CR2085

Date: March 08, 2010

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Jeanette
Sovereign, from participating in Medicare and other federally funded health care
programs for a minimum period of five years. Exclusion is mandated in this case because
Petitioner was convicted of a criminal offense that is related to neglect or abuse of
patients in connection with the delivery of a health care item or service.

I. Background

Petitioner is a nurse. The I.G. determined to exclude her from participation in Medicare
and other federally funded health care programs for a minimum of five years because he
concluded that Petitioner had been convicted of a criminal offense as is described at
section 1128(a)(2) of the Social Security Act (Act). This section mandates the exclusion
of any individual who is convicted of a criminal offense that is related to neglect or abuse
of patients in connection with the delivery of a health care item or service.
Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. Each party submitted a brief and proposed exhibits. The I.G. submitted four
exhibits which are identified as I.G. Ex. 1 — LG. Ex. 4. Petitioner submitted a single
proposed exhibit which is identified as P. Ex. 1. I receive all of these exhibits into
evidence.

Neither party requested an in-person hearing of the case.

IL. Issues, findings of fact and conclusions of law

A. Issue

The issue in this case is whether Petitioner was convicted of a criminal offense as
described at section 1128(a)(2) of the Act.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(2) of the Act.

The evidence offered by the 1G. establishes that, on June 25, 2009, Petitioner was
convicted in a New York court of a single misdemeanor offense of falsifying patient
records. I.G. Ex. 2; 1.G. Ex. 3; 1.G. Ex. 4. Petitioner was convicted of failing to report an
allegation of resident abuse at a nursing home which employed her. The conviction was
based on allegations that Petitioner had been apprised of an alleged act of mistreatment of
a resident by another employee at the nursing home but had failed to report or make a
record of what had been told to her. I.G. Ex. 2.

The evidence offered by the I.G. plainly establishes that Petitioner was convicted of a
criminal offense as is described by section 1128(a)(2). It was clearly a conviction related
to abuse against a patient (a nursing home resident) committed in connection with the
delivery of health care items or services to that resident. Petitioner’s conviction was
related to neglect or abuse of a patient because the alleged victim is a resident at the
nursing home that employed Petitioner. Her conviction of falsifying patient records
emanates directly from allegations that she failed to make a written report of abuse
allegations that had been communicated to her. There would have been no need for
Petitioner to create a record, and no reason to falsify one, had allegations of resident
abuse not been communicated to her. The alleged abuse of the resident was in connection
with the delivery of a health care item or service in that it involved actions by another
employee of the nursing home perpetrated during the course of his providing health care
items or services to residents who included the victim of the alleged abuse.
Petitioner does not deny the facts that I have just cited. She asserts however, that she
lacked reasonable cause to believe that a resident at the nursing home where she worked
had been abused. That argument, essentially, reduces to the contention that Petitioner
was not convicted of an offense as is described at section 1128(a)(2) because she is not, in
fact, guilty of having committed a crime.

This assertion establishes no defense. I may not look behind Petitioner’s conviction in
order to decide whether she is actually guilty. The authority to exclude pursuant to
section 1128(a)(2) derives from a conviction in a court and not from the underlying acts
or omissions on which the criminal charges leading to the conviction are based. Here,
Petitioner plainly was convicted of an offense as described in section 1128(a)(2) and the
1.G.’s authority to exclude Petitioner derives from that conviction. The allegations that
led to the charges against Petitioner and her ultimate conviction of those charges were
explicit. 1G. Ex. 2.

Petitioner also argues that her conviction was not of an offense described in section
1128(a)(2). According to her, she was convicted solely of the record keeping offense of
failing to make an entry in a medical log.

However, this argument avoids the fact that Petitioner was charged with, and convicted
of, failing to make a record of an allegation of resident abuse committed in the context of
the delivery of health care items or services to the victim. That nexus is all that is
necessary to establish a basis to exclude pursuant to section 1128(a)(2).

2. Petitioner’s five-year exclusion is mandatory.

Section 1128(a)(2) of the Act mandates the I.G. to exclude any individual who is
convicted of an offense that falls within the reach of that section. The LG. had no choice
but to exclude Petitioner as a consequence of her conviction. Section 1128(c)(3)(B) of
the Act requires that the minimum period of any mandatory exclusion be for five years.

Here, the L.G. imposed the statutory minimum exclusion period against Petitioner. The
reasonableness of the exclusion is therefore not at issue.

/s/
Steven T. Kessel
Administrative Law Judge

